                                                                                     E-FILED
                                                     Monday, 26 November, 2018 01:09:12 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

WILLIAM HERMAN VIEHWEG,              )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     No. 17-cv-3140
                                     )
SIRIUS XM RADIO, INC.,               )
                                     )
            Defendant.               )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Plaintiff William Herman

Viehweg’s Combined Motions to Compel Non-Partys (sic) William Harry

Viehweg and Bridget Viehweg to Produce Subpoenaed Documents (d/e

99) (Motion 99) and Defendant Sirius XM Radio’s Combined Response to

Plaintiff’s Combined Motions to Compel Non-Partys [SIC] William Harry

Viehweg and Bridget Viehweg to Produce Subpoenaed Documents and

Motion to Strike and Motion for Attorney’s Fees (d/e 103) (Motion 103)

(collectively Motions). For the reasons set forth below, the Motions are

DENIED.

                               BACKGROUND

      Plaintiff alleges claims against Defendant Sirius XM Radio, Inc.

(Sirius) for defamation. Plaintiff claims that Sirius defamed Plaintiff in a
                                  Page 1 of 6
telephone conversation or conversations with Bridget Viehweg on June 10,

2016. See Second Amended Complaint (d/e 83). During discovery, on

September 6, 2018, Plaintiff served subpoenas (Subpoenas) on Bridget

Viehweg and her husband William Harry Viehweg (Bridget and Harry) to

appear and be deposed and to bring documents to the deposition. The

Subpoenas commanded Bridget and Harry each to bring documents:

          relating to accounts and subscriptions you had with Sirius XM
          Radio just prior to May 4, 2016.

          relating to any changes to above said accounts made on or
          about May 5, 2016.

          relating to any and all communications you had with Sirius XM
          Radio since June 7, 2016.

          relating to any and all communications you had with Plaintiff
          William Viehweg since June 7, 2016.

          relating to any and all communications you had with any police
          department regarding Siriux (sic) XM Radio with the Plaintiff,
          William Viehweg, on, or about, June 10, 2016.

          Said documents include emails, notes, and memorandum.

Plaintiff’s Urgent Motion to Compel Deponents’ Appearance and Continue

Subpoenas for Bridget Viehweg and William Harry Viehweg to October 5,

2018 (d/e 91), attached Subpoenas.1




1
    Viehweg incorporated the Subpoenas into the Motion by reference. Motion 99, at 1.
                                             Page 2 of 6
      On September 27, 2018, Sirius deposed Plaintiff. On September 28,

2018, Sirius’ attorney sent a letter to Plaintiff that included a transcript of

the June 10, 2016 telephone conversation between a Sirius representative

and Bridget Viehweg. The letter indicated that Sirius’ attorney sent a copy

of this letter to Bridget and Harry’s attorney. Motion 103, at 3-4, and Exhibit

A, September 28, 2018 Letter.

      On October 5, 2018, Plaintiff deposed Bridget and Harry. At that

time, Bridget and Harry produced responsive documents in their

possession. During the depositions, Bridget and Harry indicated that they

had seen the transcript that accompanied the September 28, 2018 Letter.

Bridget and Harry evidently saw the transcript during a preparation meeting

with their attorney. Bridget and Harry did not produce the September 28,

2018 Letter or the transcript in response to the Subpoenas.

      Plaintiff now asks the Court to compel Bridget and Harry to produce

the following:

      The transcript provided by the Defendant, documents of all
      communications between [Bridget and Harry’s] attorney and the
      Defendants, and any and all other documents (including digital)
      of communications between [Bridget and Harry’s] attorney, and
      the Defendant not heretofore produced.




                                   Page 3 of 6
Motion 99, at 3 (¶¶ 8 and 9). Sirius asks the Court to strike the Motion and

award the amount of attorney fees incurred by Bridget and Harry and Sirius

to respond to Motion 99.

                                ANALYSIS

      Plaintiff asks the Court to order Bridget and Harry to produce

documents that the Subpoenas did not ask them to produce. The

Subpoenas commanded them to produce documents, “relating to any and

all communications you had with Sirius XM Radio since June 7, 2016.”

Bridget and Harry produced those documents. Motion 99 asks for

documents related to communications between their lawyer and Sirius.

The Subpoenas did not ask for these documents. The Court will not

compel their production.

     Plaintiff argues that the Subpoenas’ command encompassed their

attorney’s communications with Sirius. The Court disagrees. Bridget and

Harry are not parties and the Subpoenas are not Rule 34 requests for

production of documents. Fed. R. Civ. P. 34. Rule 34 requests

encompass documents in a party’s possession, custody, and control, but

Rule 45 subpoenas do not. Compare Fed. R. Civ. P. 34(a)(1) with Fed. R.

Civ. P. 45(a)(1)(D); see Hobley v. Burge, 433 F.3d 946, 950 (7th Cir. 2006)

(Rule 34 possession, custody, and control language does not apply to non-

                                Page 4 of 6
parties). The Subpoenas do not command Bridget and Harry to produce

their documents containing attorney’s communications. The Court will not

compel them to do so.

      Furthermore, it is unclear that Bridget and Harry have control of their

attorney’s files. Their attorney has indicated that he has an independent

work product claim to these documents. See Response to Plaintiff’s

Combined Motion to Compel by Respondents William Harry Viehweg and

Bridget Viehweg (d/e 102), at 6. As such, he may have an independent

interest in privacy in these documents that may negate Bridget and Harry’s

control over them. See Hobley, 433 F.3d at 950 n.3.

      Plaintiff argues in his Reply that Bridget and Harry waived any claim

of privilege. The Court disagrees. As explained above, the Subpoenas did

not command production of their attorney’s communications. Therefore,

Bridget and Harry did not, and do not now, need to assert any privilege

related to those communications. The matter of privilege is not at issue.

Motion 99 is denied.

      Sirius asks the Court to strike Motion 99 pursuant Federal Rule of

Civil Procedure 12(f). Rule 12(f) applies to pleadings. A motion is not a

pleading. Fed. R. Civ. P. 7(a) (listing the pleadings allowed in federal

court). The Court will not strike Motion 99.

                                 Page 5 of 6
      Sirius also asks the Court to order Plaintiff to pay attorney fees as a

sanction for filing Motion 99. The Court may order sanctions, including an

award of attorney fees, on a party that fails to take reasonable steps to

avoid imposing undue burden or expense on a person subject to a

subpoena. Fed. R. Civ. P. 45(d)(1). The Court will not sanction Plaintiff.

He attempted unsuccessfully to extend the Subpoenas to documents not

covered by them, but the Court, in its discretion, does not find that a

sanction is appropriate at this time under Rule 45(d)(1).

      THEREFORE, IT IS ORDERED that Plaintiff William Herman

Viehweg’s Combined Motions to Compel Non-Partys (sic) William Harry

Viehweg and Bridget Viehweg to Produce Subpoenaed Documents

(d/e 99) and Defendant Sirius XM Radio’s Combined Response to

Plaintiff’s Combined Motions to Compel Non-Partys [SIC] William Harry

Viehweg and Bridget Viehweg to Produce Subpoenaed Documents and

Motion to Strike and Motion for Attorney’s Fees (d/e 103) are DENIED.

ENTER: November 26, 2018


                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 6 of 6
